UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION

THOMAS K. ROBERTS,

Plaintiff,
Vv. Case No.:
GILBERT FLOORING INC. dba
CARPET ONE FLOOR & HOME,

Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintiff, Thomas K. Roberts, by and through his undersigned counsel,

and sue the Defendant, Gilbert Flooring, Inc. dba Carpet One & Flooring, and allege as follows:
JURISDICTION AND VENUE

1. Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair
Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) and
other causes of actions to recover unpaid back wages, an additional equal amount as liquidated
damages, pre-judgment interest, and reasonable attorney’s fees and costs.

2. The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §216
and 28 USC §1331. Supplemental jurisdiction of Plaintiffs state law claims is conferred by 28
U.S.C. §1367, as Plaintiff's state and federal claims arise out of a common nucleus of operative

facts.
3. Venue is proper in this Court pursuant to 28 U.S.C. §1331(b) as the events or
omissions having rise to the claims alleged herein occurred in the Middle District of Florida,

Ocala, Division.

PARTIES
4. At all times material hereto, Plaintiff, Thomas K. Robert was, and continues to be
a resident of Citrus County, Florida.
5. At all times material hereto Defendant Gilbert Flooring, Inc. dba Carpet One &

Flooring, was, and continues to be a Florida corporation in the retail business. Further, at all
times material hereto, Defendant Gilbert Flooring, Inc. dba Carpet One & Flooring, was, and
continues to be, engaged in business in Marion County, Florida.

6. At all times material hereto, Defendant was and continues to be, “engaged in

commerce” within the meaning of §6 and §7 of the FLSA.

7 At all times material hereto, Plaintiff is an “employee” of Defendant within the
meaning of FLSA.
8. At all times material hereto, Plaintiff was covered, non-exempt employees of

Defendant within the meaning of the FLSA, 29 U.S.C. §203(e).

9. At all times material hereto, Defendant was an “employer” within the meaning of
FLSA, 29 U.S.C. §203(a) and (d).

10. At all times material hereto, Defendant was, and continue to be, an “enterprise
engaged in commerce” within the meaning of FLSA. Based upon information and belief, the
annual gross revenue of Defendant, Gilbert Flooring, Inc. dba Carpet One & Flooring, was in

excess of $500,000.00 per annum during the relevant time periods.
11. The work performed by the Plaintiff was directly essential to the business
performed by Defendant.

12. Plaintiff has fulfilled all conditions precedent to the institution of this action
and/or such conditions have been waived. On or about November 25, 2019, Plaintiff provided
Defendant with written notice of the violations including misclassification as an exempted
employee, being required work pre-and post- shift, and working late hours which was not

properly compensated

STATEMENT OF FACTS

13. In or about January 2019, Plaintiff, Thomas K. Roberts, was hired by Defendant
as a kitchen designer/indoor flooring sale. Plaintiffs duties primarily involved design and retail
of flooring in Defendant’s store, and general retail activities to Defendant’s customers.

14. Plaintiff worked for Defendant as “non-exempt” employee under the FLSA but
was paid a salary rate of $576.92 weekly.

15. Additionally, Plaintiff worked for Defendant but did not receive pay at the rate of
at least one and one-half times for all his regular rate of pay for all hours worked in excess of
forty (40) hours within a work week.

16. All records concerning the number of hours actually worked by Plaintiff, and
others similarly situated, are in the exclusive possession and sole custody and control of the
Defendant, and therefore, Plaintiff is unable to state at this time the exact amount due them.

17. Plaintiff, however, will exert his collective diligent efforts to obtain such

information by appropriate discovery proceedings, to be taken promptly in this case, and if
required, an amendment to this Complaint will be submitted to set forth an amount due by the
Plaintiff and others similarly situated.

18. Defendant’s agent(s) would require set times to be placed on Plaintiff's timecards
that reflected different hours than what was actually performed by Plaintiff.

19. Plaintiff has retained the undersigned attorney and is obligated to pay undersigned

a reasonable fee for her services.

COUNT I
VIOLATION OF 29 U.S.C. §207
OVERTIME COMPENSATION

20. Plaintiff re-alleges and reavers paragraphs 1 through 19 of the Complaint as if
fully set forth herein.

21. From at least January 2019, and continuing through on or about July 2019,
Plaintiffs worked in excess of the forty (40) hours per week for which Plaintiff was not
compensated at the statutory rate of one and one-half times Plaintiff's regular rate of pay.

22. ‘Plaintiff was, and is entitled to be paid at the statutory rate of one and one-half
times Plaintiff's regular rate of pay for those hours worked in excess of forty (40) hours.

23. At all times material hereto, Defendant failed, and continue to fail, to maintain
proper time records as mandated by the FLSA.

24. Defendant’s actions were willful and/or showed reckless disregard for the
provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of
one and one-half times Plaintiff's regular rate of pay for the hours worked in excess of forty (40)
hours per weeks when it knew, or should have known, such was, and is due.

25. Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered
and continue to suffer damages and lost compensation for time worked over forty (40) hours per
week, plus liquidated damages.

26.  Defendant’s agent(s) intentionally altered Plaintiff's time records, called Plaintiff
to work unscheduled shifts, and/ or refused to permit Plaintiff to document her all of work hours
to reflect improperly all hours worked by Plaintiff for Defendant.

27. Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to
29 U.S.C. §216(b).

28. Plaintiff, by and through counsel, communicated in writing to Defendant and
demanded proper compensation of overtime from Defendant prior to commencing this case with
no success.

WHEREFORE, Plaintiff respectfully request that judgment be entered in his favor
against Defendant:

a. Declaring the acts and practices complained of herein are in violation of
the maximum hour provisions of the FLSA;
b. Awarding Plaintiff overtime compensation in the amount due them for

Plaintiffs’ time worked in excess of forty (40) hours per work week;

c. Awarding Plaintiff liquidated damages in an amount equal to the overtime
award;
d. Awarding Plaintiff reasonable attorney’s fees, post judgment interest, and

costs and expenses of the litigation pursuant to 29 U.S.C. §216(b);and
e. Ordering any other further relief the Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff, Thomas K. Roberts demands trial by jury of all issues triable as of right by a

jury.
 

pe
DATED this /~/_ day of

Respectfully submitted, RIGGINS LAW FIRM, P.A.
/s/Danialle Riggins, Esq.
DANIALLE RIGGINS, ESQ.
Florida Bar No. 0013909
211 NW Third Street
Ocala, Florida 34471
(352) 433-2400 — Office
(352) 390-6435- Fax
Driggins@Rigginslawfirm.com
Attorney for Plaintiff
